Case: 12-1388    Document: 32     Page: 1   Filed: 12/20/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   NOVO NORDISK INC., AND NOVO NORDISK A/S,
              Plaintiffs-Appellants,

                             v.

   AUROBINDO PHARMA LTD., AND AUROBINDO
             PHARMA USA INC.,
             Defendants-Appellees.
            ______________________

                        2012-1388
                  ______________________

     Appeal from the United States District Court for the
 District of New Jersey in No. 12-CV-1026, Judge Freda L.
 Wolfson.
                  ______________________

                      ON MOTION
                  ______________________
    Before MOORE, LINN and O’MALLEY, Circuit Judges.
 LINN, Circuit Judge.
                        ORDER
      The parties jointly move to summarily affirm in part
 and summarily reverse in part the judgment of the United
 States District Court for the District of New Jersey (“Dis-
 trict of New Jersey”).
Case: 12-1388       Document: 32    Page: 2    Filed: 12/20/2013



 2              NOVO NORDISK INC.   v. AUROBINDO PHARMA LTD.



     Novo Nordisk, Inc. and Novo Nordisk A/S (“Novo
 Nordisk”), the plaintiffs in this patent infringement
 action, appeal from a final judgment that the patent claim
 in suit, claim 4 of U.S. Patent No. 6,677,358 (“the ’358
 patent”) was invalid and the patent was unenforceable
 due to inequitable conduct. The district court entered
 judgment based on the parties’ stipulation that a decision
 from the United States District Court for the Eastern
 District of Michigan (“Eastern District of Michigan”)
 against Novo Nordisk in a separate action should have
 collateral estoppel effect on this case.
     This court recently decided the matter on appeal from
 the Eastern District of Michigan in Novo Nordisk A/S v.
 Caraco Pharmaceutical Laboratories, Ltd., 719 F.3d 1346
 (Fed. Cir. 2013) (“Novo/Caraco”). There, this court held
 that claim 4 of the ’358 patent was invalid as obvious, but
 that the patent was not unenforceable due to inequitable
 conduct. In light of Novo/Caraco and the parties’ stipula-
 tions, this court grants the parties’ motion to enter judg-
 ment in this case consistent with Novo/Caraco.
     Accordingly,
     IT IS ORDERED THAT:
      (1) The motion is granted to the extent that this court
 affirms the District of New Jersey’s judgment that claim 4
 of the ’358 patent is invalid, and reverses the District of
 New Jersey’s judgment that the ’358 patent is unenforce-
 able due to inequitable conduct. The case is remanded for
 appropriate proceedings consistent with this order.
     (2) Each side shall bear its own costs.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court
Case: 12-1388   Document: 32      Page: 3   Filed: 12/20/2013



  NOVO NORDISK INC.   v. AUROBINDO PHARMA LTD.           3



 s26

 ISSUED AS A MANDATE: December 20, 2013